724 S.E.2d 518 (2012)
STATE of North Carolina
v.
Traven Marquette LEE.
No. 61PA12.
Supreme Court of North Carolina.
April 12, 2012.
Kimberly P. Hoppin, for Lee, Traven Marquette.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
William Graham, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 20th of February 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 12th of April 2012."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).